Exhibit 10.1

 

CONSENT AND WAIVER

 

CONSENT AND WAIVER, dated as of November 14, 2017 (this “Consent”), with respect
to the Amended and Restated Credit Agreement, dated as of December 15, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among RMCO, LLC (“Holdings”), RE/MAX, LLC (the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”) and JPMORGAN CHASE BANK, N.A., as administrative
agent (the “Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to Section 6.1(b) of the Credit Agreement, the Borrower is
required to furnish to the Administrative Agent for distribution to the Lenders
quarterly unaudited financial statements for the fiscal quarter ended
September 30, 2017 (the “Quarterly Financial Statements”) within 45 days of the
end of such fiscal quarter (the “Original Delivery Deadline”);

 

WHEREAS, the Borrower has requested the consent of the Administrative Agent and
the Required Lenders to deliver the Quarterly Financial Statements after the
Original Delivery Deadline but on or prior to December 31, 2017 (the “Extended
Delivery Deadline”);

 

WHEREAS, the Borrower intends to acquire the master franchise rights for the
RE/MAX Northern Illinois Region (the “Acquisition”) as a Permitted Acquisition
pursuant to Section 7.7(k) of the Credit Agreement prior to the Extended
Delivery Deadline;

 

WHEREAS, pursuant to the definition of “Permitted Acquisition” under the Credit
Agreement, the Borrower must deliver to the Administrative Agent an officer’s
certificate (the “Acquisition Compliance Certificate”) attaching financial
statements which demonstrate compliance with the Financial Covenants as of the
last day of the fiscal quarter ended September 30, 2017 on a pro forma basis
after giving effect to the Acquisition;

 

WHEREAS, the Administrative Agent and the Lenders party hereto, which Lenders
constitute the Required Lenders, have agreed, upon the terms and subject to the
conditions set forth herein, to consent to (i) the delivery of the Quarterly
Financial Statements after the Original Delivery Deadline but on or prior to the
Extended Delivery Deadline and (ii) the delivery of the Acquisition Compliance
Certificate concurrently with the delivery of the Quarterly Financial
Statements;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

SECTION 1.                            Defined Terms.  Unless otherwise defined
herein, capitalized terms are used herein as defined in the Credit Agreement as
amended hereby.

 

SECTION 2.                            Consent and Waiver.  Subject to the terms
and conditions set forth herein, on the Effective Date (as defined below), the
Administrative Agent and the Required Lenders hereby (i) consent to the delivery
of (x) the Quarterly Financial Statements and (y) the related certificate from a
Responsible Officer required to be delivered in connection therewith pursuant to
Section 6.2(b)(i) (together with the Quarterly Financial Statements, the
“Specified Financial Documentation”), in each case, after the Original Delivery
Deadline but on or prior to the Extended Delivery Deadline, (ii) consent to the
delivery of the Acquisition Compliance Certificate concurrently with the
delivery of the Specified Financial Documentation and (iii) waive any Default or
Event of Default that may result from the failure to deliver

 

--------------------------------------------------------------------------------


 

the Specified Financial Documentation by the Original Delivery Deadline or the
failure to deliver the Acquisition Compliance Certificate on or prior to the
consummation of Acquisition. Notwithstanding the foregoing or anything in the
Credit Agreement to the contrary, it understood and agreed that (i) the
Borrower’s failure to (x) deliver the Specified Financial Documentation by the
Extended Delivery Deadline or (y) deliver the Acquisition Compliance Certificate
concurrently with the delivery of the Specified Financial Documentation, shall
each constitute an immediate Event of Default and (ii) the consummation of the
Acquisition shall be a Permitted Acquisition pursuant to Section 7.7(k) of the
Credit Agreement so long as (x) the Borrower delivers the Acquisition Compliance
Certificate by the Extended Delivery Date and (y) the Acquisition otherwise
satisfies the requirements of a Permitted Acquisition pursuant to
Section 7.7(k) of the Credit Agreement on the date of the consummation of
Acquisition.

 

SECTION 3.                            Condition to Effectiveness of Consent.
This Consent shall become effective (such date, the “Effective Date”) upon the
receipt by the Administrative Agent of a counterpart of this Consent, executed
and delivered by a duly authorized officer of Holdings, the Borrower, the
Administrative Agent and the Required Lenders.

 

SECTION 4.                            Representations and Warranties.  To induce
the other parties hereto to enter into this Consent, Holdings and the Borrower
hereby jointly and severally represent and warrant to the Administrative Agent
as of the Effective Date that:

 

(a)                           Each of the representations and warranties made by
any Loan Party in or pursuant to the Loan Documents are true and correct in all
material respects on and as of the Effective Date as if made on and as of the
Effective Date, except for representations and warranties made as of a specific
earlier date that shall be true and correct in all material respects as of such
earlier date.

 

(b)                           As of the Effective Date, there does not exist any
Default or Event of Default.

 

SECTION 5.                            Continuing Effect.

 

(a)  Except as expressly provided herein, all of the terms and provisions of the
Credit Agreement are and shall remain in full force and effect.  The consent and
waiver provided for herein are limited to the specific subsections of the Credit
Agreement specified herein and shall not constitute a consent, waiver or
amendment of, or an indication of the Administrative Agent’s or the Lenders’
willingness to consent to any action requiring consent under any other
provisions of the Credit Agreement or the same subsection for any other date or
time period.

 

(b) The Borrower and the other parties hereto acknowledge and agree that this
Consent shall constitute a Loan Document.

 

SECTION 6.                            Fees.  The Borrower agrees to pay to the
Administrative Agent, for the account of each Lender that has executed and
delivered a counterpart of this Consent by 5:00 P.M., New York City time, on
November [14], 2017, an amendment fee in an amount equal to 0.05% of the sum of
the principal amount of such Lender’s Term Loans outstanding on such date and
the amount of such Lender’s Revolving Commitments on such date.

 

SECTION 7.                            Expenses.  The Borrower agrees to pay and
reimburse the Administrative Agent for all its reasonable out-of-pocket costs
and expenses incurred in connection with the preparation and delivery of this
Consent, and any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
fees and disbursements of one firm of counsel to the Administrative Agent in
accordance with the terms in the Credit Agreement.

 

2

--------------------------------------------------------------------------------


 

SECTION 8.                            Execution in Counterparts.  This Consent
may be executed in any number of counterparts by the parties hereto (including
by facsimile and electronic (e.g. “.pdf”, or “.tif”) transmission), each of
which counterparts when so executed shall be deemed to be an original, but all
the counterparts shall together constitute one and the same instrument.

 

SECTION 9.                            GOVERNING LAW; WAIVER OF JURY TRIAL.  THIS
CONSENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW
YORK.  EACH PARTY HERETO HEREBY AGREES AS SET FORTH FURTHER IN SECTIONS 10.11,
10.12 AND 10.16 OF THE CREDIT AGREEMENT AS IF SUCH SECTIONS WERE SET FORTH IN
FULL HEREIN.

 

[Remainder of page intentionally left blank.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

 

RMCO, LLC

 

 

 

 

 

By:

/s/ Karri Callahan

 

 

Name:

Karri Callahan

 

 

Title: 

Chief Financial Officer

 

 

 

 

 

RE/MAX, LLC

 

 

 

 

 

By:

/s/ Karri Callahan

 

 

Name:

Karri Callahan

 

 

Title:

Chief Financial Officer

 

Signature Page to Consent and Waiver

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent and a Lender

 

 

 

 

 

By:

/s/ Karl Thomasma

 

 

Name:

Karl Thomasma

 

 

Title:

Senior Underwriter

 

Signature Page to Consent and Waiver

 

--------------------------------------------------------------------------------